Case: 12-13659   Date Filed: 04/03/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13659
                        Non-Argument Calendar
                      ________________________

                       Agency No. A096-782-183


DWIGHT WAYNE MOULTON,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (April 3, 2013)

Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-13659        Date Filed: 04/03/2013       Page: 2 of 4


       Dwight Wayne Moulton, a native and citizen of Jamaica, petitions for

review of the Board of Immigration Appeals’ (BIA) order dismissing his appeal

from the Immigration Judge’s (IJ) denial of his application for adjustment of status.

Moulton argues the IJ erred in finding that he entered the United States as an alien

crewman, and, consequently, that he was ineligible for adjustment of status. 1

Moulton maintains he did not enter the United States as an alien crewman because

(1) he did not enter onboard a vessel; (2) his entry was for the purpose of traveling

to Panama to repair a vessel, rather than to pursue his occupation as a crewman;

and (3) he never actually went to Panama or served as a crewman.

       We review de novo issues of statutory interpretation, but defer to a

reasonable interpretation of the statute by the agency that administers it. Alvarado

v. U.S. Att’y Gen., 610 F.3d 1311, 1314 (11th Cir. 2010). Where, as here, the BIA

“summarily affirms the IJ’s decision without an opinion, the IJ’s decision becomes

the final removal order subject to review.” Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1230 (11th Cir. 2005).

       The IJ did not err by concluding that Moulton was ineligible for adjustment

of status because he was an alien crewman. The Immigration and Nationality Act

       1
        Although we lack jurisdiction to review the agency’s discretionary decision denying
adjustment of status, see 8 U.S.C. § 1252(a)(2)(B)(i); Alvarez Acosta v. U.S. Att’y Gen., 524 F.3d
1191, 1197 (11th Cir. 2008), we retain jurisdiction to review the legal determination that
Moulton was an alien crewman who was statutorily ineligible to adjust his status, see 8 U.S.C.
§ 1252(a)(2)(D); Alvarado v. U.S. Att’y Gen., 610 F.3d 1311, 1314 (11th Cir. 2010).
                                                 2
              Case: 12-13659     Date Filed: 04/03/2013    Page: 3 of 4


(INA) authorizes the Attorney General to adjust the status of an alien to that of a

lawful permanent resident in certain circumstances. 8 U.S.C. § 1255(a). Alien

crewmen, however, are statutorily ineligible to adjust their status. Id. § 1255(c);

see also 8 C.F.R. § 1245.1(b)(2). The INA defines a “crewman” as “a person

serving in any capacity on board a vessel or aircraft.” 8 U.S.C. § 1101(a)(10). To

determine whether an alien qualifies as a crewman for purposes of § 1255(c), the

agency examines the alien’s visa and the circumstances surrounding his entry into

the United States. See Matter of G-D-M-, 25 I. & N. Dec 82, 85 (BIA 2009).

Thus, if it is apparent that an alien was issued a visa as a crewman and entered the

United States in pursuit of his occupation as a seafarer, then he is an alien

crewman. Id.; see also Parzagonis v. INS, 747 F.2d 1389, 1390 (11th Cir. 1984)

(holding that the “focal issue” in determining whether an alien qualifies as a

crewman is whether he “entered the United States in pursuit of his calling as a

seaman”).

      Moulton applied for and obtained a C1/D visa for an alien crewman in

transit, which he then used to obtain admission to the United States on May 4,

2002. Moulton, moreover, identified himself as a “crewman” in a previous

application for adjustment of status. After obtaining a visa as a crewman, entering

the United States as a crewman, and self-identifying his status as that of a

                                           3
              Case: 12-13659      Date Filed: 04/03/2013   Page: 4 of 4


crewman, Moulton may not now avoid the consequences of his crewman status by

claiming not to be a crewman. Matter of G-D-M-, 25 I. & N. at 85. Even if

Moulton did not enter the United States onboard a vessel and never joined the ship

for which he was purportedly bound, it is apparent that he entered the United States

in pursuit of his calling as a seafarer. See Parzagonis, 747 F.2d at 1390; Matter of

G-D-M-, 25 I. & N. at 85. Moulton’s status as a crewman rendered him ineligible

for adjustment of status, and the IJ did not err by pretermitting his application.

Accordingly, Moulton’s petition for review is denied.

      PETITION DENIED.




                                           4